
	

113 HR 5136 IH: Breaking Addiction Act of 2014
U.S. House of Representatives
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5136
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2014
			Ms. Fudge (for herself, Mr. Ryan of Ohio, Mr. Cummings, Ms. Lee of California, Ms. Norton, Mr. Richmond, Mr. Hastings of Florida, and Ms. Clarke of New York) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To direct the Secretary of Health and Human Services to establish a demonstration project under the
			 Medicaid program under title XIX of the Social Security Act under which
			 payment may be made to States for expenditures for medical assistance with
			 respect to substance use disorder treatment services, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Breaking Addiction Act of 2014.
		2.Medicaid community-based inpatient substance use disorder treatment demonstration project
			(a)AuthorityThe Secretary of Health and Human Services shall establish a 5-year demonstration project (in this
			 section referred to as the demonstration project) under which payment may be made to each participating State (as described in subsection (b)), for
			 any medical assistance provided with respect to a qualified individual in
			 a community-based institution for mental diseases who is being treated in
			 such institution for a substance use condition.
			(b)Participating States
				(1)EligibilityA State is eligible to participate in the demonstration project under this section if the State
			 plan of the State provides for payment under the plan for community-based
			 inpatient substance use disorder treatment services furnished to qualified
			 individuals.
				(2)ApplicationA State seeking to participate in the demonstration project under this section shall submit to the
			 Secretary an application, at such time, in such form, and that contains
			 such information, provisions, and assurances, as the Secretary may
			 require.
				(3)SelectionThe Secretary shall select, on a competitive basis, from among the States that submit an
			 application under paragraph (1) to the satisfaction of the Secretary, the
			 States that will be participating in the demonstration project. In
			 selecting such participating States, the Secretary shall seek to achieve
			 an equitable geographic distribution.
				(c)Waiver authority
				(1)In generalThe Secretary shall waive the limitation on payment for care and services imposed by the
			 subdivision (B) that follows paragraph (29) of section 1905(a) of the
			 Social Security Act (42 U.S.C. 1396d(a)) (relating to a limitation on
			 payments for care or services for any individual who is under 65 years of
			 age and who is a patient in an institution for mental diseases) with
			 respect to payment for the medical assistance described in subsection (a).
				(2)Limited other waiver authorityThe Secretary may waive other requirements of titles XI and XIX of the Social Security Act
			 (including the requirements of sections 1902(a)(1) (relating to
			 statewideness) (42 U.S.C. 1396a(a)(1)) and 1902(a)(10)(B) (relating to
			 comparability) (42 U.S.C. 1396a(a)(10)(B)) of such Act) only to the extent
			 necessary to carry out the demonstration project under this section.
				(d)Evaluation and report to congress
				(1)EvaluationThe Secretary shall conduct an evaluation of the impact the demonstration project carried out under
			 this section has on the functioning of the health and substance use
			 disorder system and individuals enrolled in State plans under the Medicaid
			 program under title XIX of the Social Security Act. The evaluation shall
			 include each of the following:
					(A)An assessment of the access such individuals have to substance use disorder treatment services
			 under the demonstration project carried out under this section, and with
			 respect to such services, the average lengths of inpatient stays and
			 emergency room visits.
					(B)An assessment of the discharge planning by the health care providers furnishing such services.
					(C)An assessment of the impact of the demonstration project on the costs of the full range of health
			 care items and services, including inpatient, emergency and ambulatory
			 care, diversions from inpatient and emergency care, and readmissions to
			 institutions for mental diseases.
					(D)An analysis of the percentage of individuals enrolled in such plans who are admitted to
			 community-based institutions for mental diseases as a result of the
			 demonstration project as compared to those admitted to such institutions
			 through other means.
					(2)ReportNot later than December 31, 2020, the Secretary shall submit to Congress and make available to the
			 public a report that contains—
					(A)the findings of the evaluation under paragraph (1); and
					(B)the recommendations of the Secretary regarding whether—
						(i)the limitation referred to in subsection (c)(1) is a barrier to care that needs to be reviewed by
			 Congress; and
						(ii)the demonstration project carried out under this section should be continued after December 31,
			 2020, and expanded on a national basis.
						(e)Funding
				(1)AppropriationOut of any funds in the Treasury not otherwise appropriated, there is appropriated to carry out
			 this section, $300,000,000 for fiscal year 2015.
				(2)10-year availabilityFunds appropriated under paragraph (1) shall remain available for obligation through December 31,
			 2024.
				(3)Funds allocated to StatesFunds shall be allocated to participating States on the basis of criteria, including a State’s
			 application and the availability of funds, as determined by the Secretary.
				(4)Payment to StatesFor each calendar quarter beginning on or after October 1, 2014, the Secretary shall pay to each
			 participating State, from the allocation made to the State under paragraph
			 (3), an amount equal to the Federal medical assistance percentage of the
			 amount expended during such quarter for the medical assistance described
			 in subsection (a).
				(5)Limitation on paymentsIn no case may—
					(A)the aggregate amount of payments made by the Secretary to participating States under this section
			 exceed $300,000,000; or
					(B)payments be made by the Secretary to participating States under this section after December 31,
			 2024.
					(f)DefinitionsIn this section:
				(1)Federal medical assistance percentageThe term Federal medical assistance percentage has the meaning given such term in section 1905(b) of the Social Security Act (42 U.S.C.
			 1396d(b)).
				(2)Institution for mental diseasesThe term institution for mental diseases has the meaning given such term in section 1905(i) of the Social Security Act (42 U.S.C.
			 1396d(i)).
				(3)Medical assistanceThe term medical assistance has the meaning given such term in section 1905(a) of the Social Security Act (42 U.S.C.
			 1396d(a)).
				(4)Qualified individualThe term qualified individual means an individual who, because of the individual’s substance use condition, requires substance
			 use disorder treatment and who—
					(A)is over 21 years of age and under 65 years of age; and
					(B)is eligible for medical assistance under the State plan under the Medicaid program under title XIX
			 of the Social Security Act (42 U.S.C. 1396 et seq.).
					(5)StateThe term State has the meaning given such term for purposes of title XIX of the Social Security Act (42 U.S.C.
			 1396 et seq.).
				
